UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 29, 2007 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to. Commission file number: 0-14938 STANLEY FURNITURE COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 54-1272589 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1641 Fairystone Park Highway, Stanleytown, Virginia24168 (Address of principal executive offices, Zip Code) (276) 627- 2000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes (x) No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one); Large accelerated filer ( )Accelerated filer (x)Non-accelerated filer ( ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ( ) No (x) As ofOctober 12, 2007, 10,332,179shares of common stock of Stanley Furniture Company, Inc., par value $.02 per share were outstanding. PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS STANLEY FURNITURE COMPANY, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) September 29, December 31, 2007 2006 ASSETS Current assets: Cash $ 15,264 $ 6,269 Accounts receivable, less allowances of $2,132 and $1,554 35,270 32,260 Inventories: Finished goods 47,998 45,172 Work-in-process 5,945 5,183 Raw materials 8,395 9,009 Total inventories 62,338 59,364 Prepaid expenses and other current assets 1,513 2,085 Deferred income taxes 3,357 3,928 Total current assets 117,742 103,906 Property, plant and equipment, net 47,662 49,159 Goodwill 9,072 9,072 Other assets 969 541 Total assets $ 175,445 $ 162,678 LIABILITIES Current liabilities: Current maturities of long-term debt $ 2,857 $ 2,857 Accounts payable 17,432 17,789 Accrued salaries, wages and benefits 9,407 9,868 Other accrued expenses 2,637 1,356 Total current liabilities 32,333 31,870 Long-term debt, exclusive of current maturities 29,286 5,714 Deferred income taxes 6,475 7,422 Other long-term liabilities 8,430 8,025 Total liabilities 76,524 53,031 STOCKHOLDERS’ EQUITY Common stock, $.02 par value, 25,000,000 shares authorized 10,332,179 and 10,928,610 shares issued and outstanding 207 219 Capital in excess of par value 548 59 Retained earnings 99,066 114,189 Accumulated other comprehensive loss (900 ) (4,820 ) Total stockholders’ equity 98,921 109,647 Total liabilities and stockholders’ equity $ 175,445 $ 162,678 The accompanying notes are an integral part of the consolidated financial statements. STANLEY FURNITURE COMPANY, INC. CONSOLIDATED STATEMENTS OF INCOME (unaudited) (in thousands, except per share data) Three Months Nine Months Ended Ended September September September September 29, 2007 30, 2006 29, 2007 30, 2006 Net sales $ 73,181 $ 75,911 $ 216,011 $ 236,911 Cost of sales 60,432 60,951 176,128 184,575 Gross profit 12,749 14,960 39,883 52,336 Selling, general and administrative expenses 9,608 9,996 30,116 32,447 Pension plan termination charge (see note 4) 6,605 Operating income 3,141 4,964 3,162 19,889 Other income, net 79 91 187 252 Interest income 139 76 325 332 Interest expense 955 537 2,299 1,570 Income before income taxes 2,404 4,594 1,375 18,903 Income taxes 769 1,598 440 6,578 Net income $ 1,635 $ 2,996 $ 935 $ 12,325 Earnings per share: Basic $ .16 $ .26 $ .09 $ 1.04 Diluted $ .16 $ .26 $ .09 $ 1.01 Weighted average shares outstanding: Basic 10,312 11,396 10,521 11,861 Diluted 10,503 11,657 10,744 12,147 Cash dividend declared and paid per common share $ .10 $ .08 $ .30 $ .24 The accompanying notes are an integral part of the consolidated financial statements. STANLEY FURNITURE COMPANY, INC. CONSOLIDATED STATEMENTS OF CASH FLOW (unaudited) (in thousands) Nine Months Ended September September 29, 2007 30, 2006 Cash flows from operating activities: Cash received from customers $ 212,857 $ 234,933 Cash paid to suppliers and employees (204,407 ) (199,742 ) Interest paid, net (1,488 ) (1,335 ) Income taxes paid, net (3,537 ) (8,612 ) Net cash provided by operating activities 3,425 25,244 Cash flows from investing activities: Capital expenditures (3,206 ) (2,023 ) Purchase of other assets (28 ) (17 ) Net cash (used) by investing activities (3,234 ) (2,040 ) Cash flows from financing activities: Issuance of senior notes 25,000 Repayment of senior notes (1,428 ) (1,428 ) Purchase and retirement of common stock (13,557 ) (28,282 ) Proceeds from insurance policy loans 1,386 1,241 Dividends paid (3,161 ) (2,859 ) Proceeds from exercised stock options 532 713 Tax benefit from exercise of stock options 32 255 Net cash provided (used) by financing activities 8,804 (30,360 ) Net increase (decrease) in cash 8,995 (7,156 ) Cash at beginning of period 6,269 12,556 Cash at end of period $ 15,264 $ 5,400 Reconciliation of net income to net cash provided by operating activities: Net income (loss) $ 935 $ 12,325 Depreciation and amortization 4,562 4,368 Pension termination 5,002 Deferred income taxes (2,290 ) (758 ) Tax benefit from exercise of stock options (32 ) (255 ) Stock-based compensation 492 268 Other, net 194 23 Changes in assets and liabilities: Accounts receivable (3,010 ) (1,314 ) Inventories (2,974 ) 10,195 Prepaid expenses and other current assets (959 ) (406 ) Accounts payable (457 ) 1,822 Accrued salaries, wages and benefits 481 (1,262 ) Other accrued expenses 1,384 777 Other assets (308 ) (265 ) Other long-term liabilities 405 (274 ) Net cash provided by operating activities $ 3,425 $ 25,244 The accompanying notes are an integral part of the consolidated financial statements. STANLEY FURNITURE COMPANY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (in thousands, except per share data) 1. Preparation of Interim Unaudited Consolidated Financial Statements The consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”).In our opinion, these statements include all adjustments necessary for a fair presentation of the results of all interim periods reported herein.All such adjustments are of a normal recurring nature.Certain information and footnote disclosures prepared in accordance with generally accepted accounting principles have been either condensed or omitted pursuant to SEC rules and regulations.However, we believe that the disclosures made are adequate for a fair presentation of results of operations and financial position.Operating results for the interim periods reported herein may not be indicative of the results expected for the year.We suggest that these consolidated financial statements be read in conjunction with the consolidated financial statements and accompanying notes included in our latest Annual Report on Form 10-K. 2.Property, Plant and Equipment September December 29, 2007 31, 2006 Land and buildings $ 41,372 $ 40,887 Machinery and equipment 82,116 79,051 Office furniture and equipment 1,452 1,452 Construction in process 1,387 2,071 Property, plant and equipment, at cost 126,327 123,461 Less accumulated depreciation 78,665 74,302 Property, plant and equipment, net $ 47,662 $ 49,159 3. Debt September December 29, 2007 31, 2006 7.43% senior notes due through November 18, 2007 $ 1,428 $ 1,428 6.94% senior notes due through May 3, 2011 5,715 7,143 6.73% senior notes due through May 3, 2017 25,000 Total 32,143 8,571 Less current maturities 2,857 2,857 Long-term debt, exclusive of current maturities $ 29,286 $ 5,714 We received $25 million in proceeds from a private note placement in April 2007. The note bears interest at 6.73% per annum and is payable in seven equal annual principal payments starting in May 2011, with the final payment due in May 2017.Proceeds from the loan are being used for general corporate purposes, including our stock repurchase program. 4.Employee Benefit Plans Final distribution of assets and termination of our defined benefit pension plan occurred during the second quarter of 2007.As anticipated, this resulted in a final cash contribution of $1.6 million and a termination charge to earnings or settlement expense of $6.6 million.Our supplemental plan (a nonqualified plan) was not affected by this termination. Components of pension cost: Three Months Nine Months Ended Ended September September September September 29, 2007 30, 2006 29, 2007 30, 2006 Interest cost $ 28 $ 232 $ 243 696 Expected return on plan assets (245 ) (188 ) (736 ) Amortization of accumulated loss 1 125 218 375 Net cost 29 112 273 335 Settlement expense 341 6,606 652 Total expense $ 29 $ 453 $ 6,879 $ 987 Components of other postretirement benefit cost: Three Months Nine Months Ended Ended September September September September 29, 2007 30, 2006 29, 2007 30, 2006 Service cost $ 20 $ 25 $ 62 $ 73 Interest cost 40 43 119 130 Amortization of transition obligation 32 33 97 98 Amortization of prior service cost (2 ) (6 ) Amortization of accumulated loss 6 10 17 31 Net periodic postretirement benefit cost $ 96 $ 111 $ 289 $ 332 5. Stockholders’ Equity Basic earnings per common share are based upon the weighted average shares outstanding. Outstanding stock options are treated as potential common stock for purposes of computing diluted earnings per share.Basic and diluted earnings per share are calculated using the following share data: Three Months Nine Months Ended Ended September September September September 29, 2007 30, 2006 29, 2007 30, 2006 Weighted average shares outstanding for basic calculation 10,312 11,396 10,521 11,861 Add: Effect of dilutive stock options 191 261 223 286 Weighted average shares outstanding Adjusted for diluted calculation 10,503 11,657 10,744 12,147 A reconciliation of the activity in Stockholders’ Equity accounts for the quarter ended September 30, 2007 is as follows: Accumulated Capital in Other Common Excess of Retained Comprehensive Stock Par Value Earnings Loss Balance, December 31, 2006 $ 219 $ 59 $ 114,189 $ (4,820 ) Cumulative effect of adoption of FIN 48 22 Adjusted balance, January 1, 2007 219 59 114,211 (4,820 ) Net Income 935 Exercise of stock options 1 531 Tax benefit on exercise of stock options 91 Stock repurchases (13 ) (625 ) (12,919 ) Stock-based compensation 492 Cash dividends paid, $.30 per share (3,161 ) Pension termination 3,739 Adjustment to net periodic benefit cost 181 Balance, September 29, 2007 $ 207 $ 548 $ 99,066 $ (900 ) 6.Income Taxes We adopted the provisions of Financial Standards Accounting Board Interpretation No. 48 Accounting for Uncertainty in Income Taxes (“FIN 48”) an interpretation of FASB Statement No. 109 on January 1, 2007.As a result of the implementation of FIN 48, we recognized no material adjustment in the liability for unrecognized income tax benefits. At the adoption date of January 1, 2007, we had $923,000 of unrecognized tax benefits, all of which would affect our effective tax rate if recognized. We recognize interest and penalties related to uncertain tax positions in income tax expense. As of January 1, 2007, we had approximately $219,000 of accrued interest related to uncertain tax positions. The tax years 2003-2006 remain open to examination by the major taxing jurisdictions to which we are subject. There have been no material changes in the amounts of our unrecognized tax benefits or interest and penalties related to uncertain tax positions since we adopted FIN 48. Item 2.
